NO. 12-11-00210-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

TREVOR TAYLOR,                                            §     APPEAL FROM THE
APPELLANT

V.                                                       §      COUNTY COURT AT LAW #2

WALTER DUNSWORTH,
APPELLEE                                                §       GREGG COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e., July 7,
2011. See TEX. R. APP. P. 32.1. Because Appellant did not file his docketing statement at that
time, this court requested by letter dated July 13, 2011, that he file his docketing statement
within ten days if he had not already done so. Appellant did not file the docketing statement as
requested.
         On July 27, 2011, the court notified Appellant that the appeal would be dismissed on or
before August 8, 2011, unless he filed the required docketing statement. See TEX. R. APP. P.
32.1. The August 8 deadline has passed, and Appellant has not complied with the court’s
request. Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered August 24, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)